DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 11/18/21 has been entered.	
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 11/18/21 in response to the final Office Action mailed 06/18/21. 		
Status of Claims
3)	Claims 18 and 52 have been amended via the amendment filed 11/18/21.
Claims 18, 19, 25, 43-45, 48, 49 and 52-65 are pending.
Claims 18, 19, 25, 43, 48, 52-56 and 59-63 are under examination.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.	
Priority
6)	Instant claims, as amended, have support in PCT/2013/052557 filed 08 February 2013. Accordingly, these claims are afforded the effective filing date of 08 February 2013.
Objection(s) Withdrawn
7)	The objection to the specification and claims made in paragraph 8 of the Office Action mailed 06/18/21 is withdrawn in light of Applicants’ amendments to claims 18 and 52 and upon further consideration. 
Rejection(s) Withdrawn
8)	The rejection of claims 18, 19, 25, 43, 48, 52-56 and 59-63 made in paragraph 15 of the Office Action mailed 06/18/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendments to the claims and/or the base claim and upon further consideration. 
9)	The rejection of claims 18, 19, 25, 43, 48, 52-56 and 59-63 made in paragraph 16 of the Office Action mailed 06/18/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description, lack of structure-function correlation, and lack of showing of possession of a representative number of species within the broad variable genus is withdrawn in light of Applicants amendments to the claims and/or the base claim and the new rejection set forth below to address the claims as amended. 
10)	The rejection of claims 18, 25, 43 and 48 made in paragraph 18 of the Office Action mailed 06/18/21 under 35 U.S.C § 103(a) as being unpatentable over Tuikue et al. (US 2013/0129767 A1 filed 07/29/2011, of record) in view of Gangnard et al. (J. Mol. Biol. 425: 1697-1711, ePub 18 February 2013, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim. 	
11)	The rejection of claims 18, 19, 25, 43, 48, 52 and 59 made in paragraph 19 of the Office Action mailed 06/18/21 under 35 U.S.C § 103(a) as being unpatentable over Clausen et al. (J. Biol. Chem. 287: 23332-23346, Epub 08 May 2012, of record) (Clausen et al., 2012) in view of Scherf et al. (US 20040062769 A1, of record) and Fernandez et al. (PLoS 5: e12558, pages 1-8, 2010, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim(s) and the new rejection set forth in this Office Action to address the claims as amended. 
	Applicants in essence argue that both independent claims 18 and 52 have the PCT filing date of 08 February 2013 as effective date. Applicants assert that Clausen published May 2012 listing “inventors of the instant application” is not citable art under §102(a) or §102(b) pre-AIA  in view of the 08 February 2013 PCT filing date. 
	Applicants’ arguments have been carefully considered, but are not persuasive. 
As acknowledged by Applicants, the effective filing date of the instant claims, as amended, is 08 February 2013. Contrary to Applicants’ assertion, the reference of Clausen et al. is coauthored by all of the inventors of the instant application except Daugaard Mads and ten other additional (‘another’) co-authors. See below:

    PNG
    media_image1.png
    155
    488
    media_image1.png
    Greyscale


J. Biol. Chem. 2012 Jul 6; 287(28): 23332-45.
doi: 10.1074/jbc.M112.348839. Epub 2012 May 8.

Structural and functional insight into how the Plasmodium falciparum VAR2CSA protein mediates binding to chondroitin sulfate A in placental malaria

Thomas M Clausen  Stig Christoffersen, Madeleine Dahlbäck, Annette Eva Langkilde, Kamilla E Jensen, Mafalda Resende, Mette Ø Agerbæk, Daniel Andersen, Besim Berisha, Sisse B Ditlev, Vera V Pinto, Morten A Nielsen, Thor G Theander, Sine Larsen, Ali Salanti.

	Clearly, the reference of Clausen et al. published 02 May 2012 qualifies as prior art under subsection (a) of 35 U.S.C § 102 and accordingly is not disqualified under U.S.C § 103(a). Applicants are referred to the art rejection set forth below in this Office Action to address the claims as amended.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
12)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

13)	Claims 18, 19, 25, 43, 48, 52-56 and 59-63 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.	
	..The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. In the instant application, an analysis of the scope of the claims and of the variant VAR2CSA genus and the protein fragment genus indicates the following. 
	The independent claims 18 and 52, as amended, are representative of the claimed invention. The claimed conjugate or the fusion protein comprises a VARCSA polypeptide comprising an amino acid sequence which comprises ID1 and DBL2Xb and has at least 70% or 75% sequence identity to the full-length sequence set forth in SEQ ID NO: 1 and the ability to bind chondroitin sulfate A (CSA); or comprises ID1 and DBL2Xb in the form of a functional fragment of SEQ ID NO: 1 between 570 and 640 amino acids in length with the ability to bind chondroitin sulfate A (CSA). The ID1 element and the DBL2Xb element within the VAR2CSA are not required to be sequential elements or sequences, i.e., ID1 followed by DBL2Xb, instead, the two elements can be far apart within the amino acid sequences at least 70% or 75% identical to SEQ ID NO: 1 or within the 570-640 amino acids-long functional fragment of SEQ ID NO: 1. The amino acid sequence comprised in the VAR2CSA which is comprised in the claimed product and having at least 70% or 75% sequence identity to the full length sequence set forth in SEQ ID NO: 1 represents a huge genus encompassing up to 30% or 25% non-identical polypeptide variant species having multiple random amino acid modifications such as amino acid substitutions, deletions, additions and/or insertions anywhere along the length of SEQ ID NO: 1 including its N-terminal, C-terminal, and central regions. See for example, page 15 of the as-filed specification. Said VAR2CSA variant species that are significantly structurally divergent compared to SEQ ID NO: 1 are required to have the chondroitin sulfate A-binding ability when present as a conjugate conjugated to or as a fusion protein fused to a generic diagnostic effector moiety as claimed in amended claim 52 or to a magnetic bead solid support diagnostic effector moiety as claimed in claim 18, and confer to said diagnostic effector moiety the functional capacity of being detected upon the binding of the conjugate to CSA on any generic cancer cells. Analogous analysis applies to VAR2CSA protein fragment genus of claim 19 encompassing protein fragment species consisting of an amino acid sequence with at least 70% sequence identity to amino acids 1-152 of SEQ ID NO: 1 followed by an amino acid sequence with at least 70% sequence identity to amino acids 153-577 of SEQ ID NO: 1 and to the fragment genus of claim 43 encompassing fragment species comprising an amino acid sequence with at least 80% sequence identity to amino acids 1-577 of SEQ ID NO: 1, wherein said protein fragment species having multiple random amino acid modifications such as amino acid substitutions, deletions, additions and/or insertions anywhere along the length of amino acids 1-152 and amino acids 153-577 of SEQ ID NO: 1, or anywhere along amino acids 1-577 of SEQ ID NO: 1 including the N-terminal, C-terminal and central regions therein are required to have the chondroitin sulfate A-binding ability when present as a conjugate or as a fusion protein with the magnetic bead solid support diagnostic effector moiety, wherein said diagnostic effector moiety conjugated thereto is required to have the capacity of being detected upon said conjugate binding to CSA on any generic cancer cells. However, at the time of invention, Applicants were not in possession of the full breadth of the variable genus and the full scope of the claimed invention.    
Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, method of making the claimed invention, level of skill and knowledge in the art, and predictability in the art. Under the written description provision of the 35 U.S.C § 112 (a) or pre-AIA , first paragraph, the structure of a representative number of the encompassed structurally highly variable VAR2CSA polypeptide species and their protein fragment species is required to be correlated with the above-identified requisite functions.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus along with a concrete structure-function correlation. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). 
	In the instant application, the structure of a sufficient number of species encompassed within the variable structurally divergent genus has not been correlated with the requisite functions. While the composition of the dependent claim 48 is required to be a diagnostic composition, the composition of claims 25, 53-56 and 59-63 is not.  The as-filed specification intends therapeutic and diagnostic applications for the instantly claimed product. If one made up to 25% to 30% non-identical variant species of SEQ ID NO: 1, or species 25% to 30% non-identical to amino acids 1-152 and amino acids 153-577 of SEQ ID NO: 1 comprising therein random amino acid modifications such as amino acid substitutions, additions, deletions and/or insertions anywhere along their entire length, there is no predictability that such significantly structurally modified variant polypeptides and varied fragments would retain the three dimensional conformational integrity and the CSA-binding immunospecificity of SEQ ID NO: 1 such that the generic diagnostic effector moiety or the magnetic bead solid support diagnostic effector moiety fused or conjugated thereto would acquire the requisite capacity of being detected upon said conjugate binding to CSA on any cancer cells including a cutaneous T-cell lymphoma cell, the elected species. However, the as-filed specification identifies cutaneous T-cell lymphoma as one that does not express CSPG4. See page 79. 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106).  The Court in Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) stated that “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”).  The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  The state of the art at the time of the invention documents to unpredictability associated with amino acid modifications within a protein. For example, Skolnick et al. (Trends in Biotechnology, 18: 34-39, 2000, of record) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based on sequence homology is inaccurate, in part because of the multifunctional nature of proteins. See abstract and ‘Sequence-based approaches to function prediction’ on page 34. Skolnick et al. teach that even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to function of the structurally related protein.  See in particular abstract and Box 2.  With regard to the structure-function relationship of an encoded amino acid sequence in general, Rudinger J. (In: Peptide Hormones. (Ed) JA Parsons, University Park Press, pages 1-7, 1976, of record) taught that ‘the significance of particular amino acid sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study’.  See page 6 of Rudinger J.  Rudinger J further taught that ‘it is impossible to attach a unique significance to any residue in a sequence’ and that a ‘given amino acid will not by any means have the same significance in different peptide sequences, or even in different positions of the same sequence.  See page 3 of Rudinger J. Furthermore, the art recognizes that defining epitopes is not easy and there is a confusing divergence between the textbook definition of epitope and the definition that is in use in published descriptions of experimental investigations and that epitopes must be empirically determined. See Greenspan et al. Nature Biotechnology 17: 936-937, 1999, of record. Even with regard to conservative amino acid substitutions, Lazar et al. (Mol. Cellular Biol. 8: 1247-1252, 1988, of record) demonstrated that a substitution of the Leucine residue with a conservative amino acid residue such as, Isoleucine or Histidine, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’. See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251.  With up to 25% or 30% sequence non-identity permitted, there is no predictability that the claimed VAR2CSA variant species and the varied VAR2CSA fragment species would retain the conformational integrity and the CSA-binding immunospecificity of SEQ ID NO: 1 such that the generic diagnostic effector moiety or the magnetic bead solid support diagnostic effector moiety conjugated thereto would acquire the requisite capacity of being detected upon said conjugate binding to CSA on genetically and antigenically diverse cancer cells including a cutaneous T-cell lymphoma cell, the latter being identified on page 79 of the as-filed specification as a non-expressor of CSPG4. In the instant case, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the claimed variable genus of VAR2CSA. A convincing structure-function correlation for the entire varied genus and the full scope of the claims is lacking.  
MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.  See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Applicants should note that written description provision of 35 U.S.C § 112(a) or pre-AIA , first paragraph is severable from its enablement provision, and written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. A mere idea or unsubstantiated function is insufficient for written description; characterization of a representative number of species within the huge variable genus as claimed, with their precise structure correlated with the requisite or intended functions is required.  In the instant case, Applicants’ specification does not contain a written description sufficient to show that they had possession of the full breadth of the varied genus and the full scope of the claimed invention at the time the application was filed.  The instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112(a) or pre-AIA , first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
14)    The following is a quotation of 35 U.S.C § 112(b):
(B) CONCLUSION -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
15)    Claim 19 is rejected under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.
	Claim 19 is ambiguous, confusing and/or indefinite in the limitations: ‘the VAR2CSA polypeptide comprises a protein fragment consisting of a) ….. followed by b)’. Claim 19 depends from the amended claim 18, wherein the VAR2CSA polypeptide comprises ID1 and DBL2X in the form of a functional fragment of SEQ ID NO: 1. Does it mean that the ‘protein fragment’ recited in the dependent claim 19 is comprised within the recited VAR2CSA in addition to the functional fragment of SEQ ID NO: 1 already comprised in the VAR2CSA of claim 18? Is this protein fragment of claim 19 binding to the same or different chondroitin sulfate A or CSA? One of ordinary skill in the art cannot understand in an unambiguous way that which is being claimed. The metes and bounds of the claim are indeterminate.
Rejection(s) under 35 U.S.C § 103
16)	The following is a quotation of pre-AIA  35 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C § 103(c) and potential pre-AIA  35 U.S.C § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C § 102(a).  
17)	Claims 18, 19, 25, 43, 48, 52 and 59 are rejected under 35 U.S.C § 103(a) as being unpatentable over Clausen et al. (J. Biol. Chem. 287: 23332-23346, Epub 08 May 2012, of record) (Clausen et al., 2012) in view of Scherf et al. (US 20040062769 A1, of record) and Fernandez et al. (PLoS 5: e12558, pages 1-8, 2010, of record).
The reference of Clausen et al., coauthored by all of the inventors of the instant application except Daugaard Mads and ten other additional (‘another’) co-authors, is applied in this rejection because it qualifies as prior art under subsection (a) of 35 U.S.C § 102 and accordingly is not disqualified under U.S.C § 103(a).
	Clausen et al. (2012) taught the purified truncated VAR2CSA protein, ID1-DBL2Xb, of FCR3 or 3D7 genotype or parasite and a composition comprising the same in a buffer solution. The ID1-DBL2Xb was identified as the minimal CSPG-binding region. See second full paragraph of page 23336; third row from bottom of Figure 1; Figures 2 and 3; and section ‘Experimental Procedures’. The prior art FCR3, GenBank accession no. GU249598, or the prior art 3D7, GenBank accession no. JQ247428, is the same genotype or parasite from which Applicants obtained their truncated VAR2CSA, ID1-DBL2Xb. See Method 1 and Example 2 of the instant application. Since the prior art ID1-DBL2Xb was from the same FCR3 or 3D7 genotype or parasite as that of Applicants’ GenBank accession no. GU249598, or the prior art 3D7, GenBank accession no. JQ247428 as set forth in Method 1, it is expected to have the same amino acid sequence, i.e., 1-152 of SEQ ID NO: 1 followed by amino acids 153-577 of SEQ ID NO: 1, or amino acids 1-577 of SEQ ID NO: 1 as recited in the instant claims and is expected to have the same intrinsic functional characteristics of the amino acid sequence absent evidence to the contrary.   
	The teachings of Clausen et al. (2012) are set forth supra, which are silent on the disclosed ID1-DBL2Xb as a fusion or a conjugate containing a generic diagnostic effector moiety or a diagnostic effector moiety such as a magnetic bead solid support.
	However, it was routine and conventional in the art at the time of the invention to use magnetic beads as a solid support specifically with a VARCSA fusion protein.  For instance, Scherf et al. taught the use of magnetic beads as a solid support with a varCSA fusion protein to produce a multimeric agent.  See section [0145].  
	Furthermore, immobilizing an art-known Var2CSA DBL on the surface of magnetic beads was routine and conventional in the art at the time of the invention. For example, Fernandez et al. taught immobilizing a FCR3 Var2CSA DBL on magnetic beads (Dynabeads) for isolation of antibodies specific to FCR3 Var2CSA DBL. See first full paragraph of page 7 and page 3.
	Given the art-known use of magnetic beads as a solid support specifically with a VARCSA fusion protein as taught by Scherf et al. and the art-known immobilizing of a FCR3 Var2CSA DBL on magnetic Dynabeads as taught by Fernandez et al., it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to immobilize Clausen’s (2012) ID1-DBL2Xb VAR2CSA protein on art-known magnetic beads via an art-known method of conjugation or fusion to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of producing a multimeric agent using Clausen’s (2012) ID1-DBL2Xb VAR2CSA protein or to obtain antibodies specific thereto. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103". Also note that "[T]he law does not require that the references be combined for the reasons contemplated by the inventor." See In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).  The prior art VAR2CSA polypeptide that confers to the magnetic bead solid support or to the diagnostic effector moiety the ability to be detected upon the conjugate binding to CSA on cancer cells is structurally the same as that of Applicants’ VAR2CSA. The feature of being detected upon the conjugate binding to CSA on cancer cells is an intrinsic property conferred to the magnetic bead or the diagnostic effector moiety by Clausen’s ID1-DBL2Xb of the FCR3 genotype or parasite, GenBank accession no. GU249598 or by Clausen’s ID1-DBL2Xb of the 3D7 genotype or parasite, GenBank accession no. JQ247428 as modified by Scherf et al. and Fernandez et al. via conjugation, given that Clausen’s ID1-DBL2Xb is the same truncated VAR2CSA, ID1-DBL2Xb, that was obtained from the very same genotype or parasite by Applicants. Two identical ID1-DBL2Xb structures cannot have mutually exclusive properties. 
	Claims 18, 19, 25, 43, 48, 52 and 59 are prima facie obvious over the prior art of record.
Claim Objection(s) - Suggestion(s)
18)	(a)	For clarity and to be consistent with the format used in line 2 of the dependent claims 54 and 61, it is suggested that Applicants insert the limitation –the-- prior to the limitation ‘fusion protein’ in the dependent claims 19, 25, 43, 48 and 59.
(b)	In claims 55, 56, 62 and 63, for clarity, it is suggested that Applicants replace the limitation ’CSA expressing cell’ with the limitation --CSA-expressing cell--.
Conclusion
19)	No claims are allowed.
Correspondence
20)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
22)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


August, 2022